Citation Nr: 1107857	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the character of the appellant's discharge from service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits, exclusive of health care under 38 U.S.C. Chapter 17.


WITNESS AT HEARING ON APPEAL

Appellant and uncle


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
 




INTRODUCTION

The appellant served on active duty from May 1987 to September 
1991.  He was discharged in September 1991 for bad conduct as a 
result of court-martial.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that determined that the appellant's 
character of discharge from service constituted a bar to VA 
benefits.  In October 2010, the appellant testified before the 
Board at a hearing held at the RO.


FINDINGS OF FACT

1.  The appellant entered service in May 1987 and was discharged 
in September 1991 for bad conduct as a result of court-martial. 

2.  There is no evidence of record showing that the appellant was 
insane at the time of the offenses that resulted in his discharge 
from service.


CONCLUSION OF LAW

The appellant's bad conduct discharge from service is a bar to VA 
benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.12 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Character of Discharge

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. § 
3.1(d) (2010).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on which 
the claim was based was terminated by a discharge or release 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12 (2010).  A discharge under 
honorable conditions is binding on the VA as to the character of 
discharge.  38 C.F.R. § 3.12(a) (2010).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).  
Benefits are not payable where the claimant was discharged or 
released by reason of the sentence of a general court-martial.  
38 C.F.R. § 3.12(c)(2) (2010); 38 U.S.C.A. § 5303 (West 2002 & 
Supp. 2010).

Additionally, a discharge or release is considered to have been 
issued under dishonorable conditions if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is found 
that the person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(d)(4) 
(2010).  In order for a person to be found to have been insane at 
the time of committing the offense, the insanity must be such 
that it legally excuses the acts of misconduct.  Additionally, 
there must be a causal connection between the insanity and the 
misconduct in order to demonstrate that a claimant's other than 
honorable discharge should not act as a bar to the grant of 
veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

The record shows that the appellant was charged with three 
offenses of wrongful use of cocaine during a span of four months, 
the first being between July 15, 1990, and July 18, 1990, the 
second between August 3, 1990, and August 6, 1990, and the third 
between October 6, 1990, and October 9, 1990.  In December 1990, 
a Special Court-Martial found the appellant guilty of wrongful 
use of cocaine and the appellant was sentenced to a bad-conduct 
discharge, confinement for five months, and forfeiture of $400.00 
pay per month for five months.  Pursuant to a pretrial agreement, 
the sentence was amended to include a bad-conduct discharge, 
confinement for three months, and a forfeiture of $400.00 pay per 
month for five months.  In April 1991, the Army Court of Military 
Review reviewed the case on the appellant's petition and affirmed 
the findings and sentence.  

In March 1994, the appellant contested his discharge to the Army 
Discharge Review Board (ADRB), stating that his cocaine abuse 
should have been treated as a medical problem and was situational 
due to the stress of his service.  He stated that he had been 
unjustly punished for his offenses.  The ADRB, however, denied 
the appellant's request for an upgraded discharge.  

In March 1995, the Board for Correction of Military Records 
reviewed the appellant's request that his bad conduct discharge 
be upgraded to honorable.  The appellant requested that the Board 
find the determination by the ADRB unjust because it was based 
upon a determination that he had been AWOL (absence without 
leave) for more than 180 days.  The Board denied the appellant's 
claim, noting that the appellant had a considerable disciplinary 
history while in service.  In January 1990, the appellant had 
received nonjudicial punishment under Article 15 of the Uniform 
Code of Military Justice for using cocaine and for three 
instances of absence from his appointed place of duty.  In 
February 1990, he was enrolled in an alcohol and drug prevention 
and abuse program for episodic alcohol, cocaine, and cannabis 
use.  In August 1990, he received another nonjudicial punishment 
for three instances of absence from his appointed place of duty 
and willful disobedience of a captain.  In considering the 
December 1990 Special Court-Martial that was based upon 
additional cocaine abuse, and the decision of the ADRB, the Board 
denied the appellant's request, finding no injustice or error in 
the court-martial conviction.  The Board also found that the 
ADRB's decision was not based upon the appellant being AWOL for 
180 days.  

The appellant has submitted a portion of the transcript from his 
December 1990 trial showing testimony from his immediate 
supervisor that his performance was excellent and that he went 
above and beyond expectations.  His supervisor stated that the 
drug and alcohol program did not provide any real help to the 
soldiers and was instead viewed as a form of harassment.  He 
stated that if the appellant's problems had been identified 
sooner and he had been provided better treatment, he would not 
have been in his current position.  

In November 2008, the appellant stated that he had not been 
convicted of cannabis abuse and that the instance of disobedience 
to a supervisor was dismissed.  The appellant contended that his 
cocaine use was due to the stress and anxiety of being in 
imminent danger in the combat zone.  

At his October 2010 hearing before the Board, the appellant 
stated that as part of his duties during the invasion of Panama, 
he helped to confiscate thousands of small arms.  He stated that 
he received a number of awards and decorations for his 
meritorious service, evidencing his dedication to his duties and 
to his country. 

In this case, the appellant does not contend he was insane at the 
time of committing the acts noted above.  There is additionally 
no evidence of record that the appellant was insane at the time 
the acts were committed.  Thus, the Board finds that there is no 
evidence supporting a finding that the appellant was insane at 
the time of committing the offenses causing discharge or release.  
Significantly, the burden is on the appellant to submit competent 
medical evidence that he was insane at the time of committing the 
offenses.  Stringham v. Brown, 8 Vet. App. 445 (1995).

Having determined that the appellant was not insane at the time 
he committed the offenses with which he was charged in service, 
the question before the Board is whether the appellant's actions 
constituted willful and persistent misconduct such that his 
discharge or release for bad conduct is considered to have been 
issued under dishonorable conditions, barring him from the 
receipt of VA benefits other than health care under 38 U.S.C. 
Chapter 17.

In order for the appellant's offenses to be considered to have 
been minor offenses, as noted in the exception to a bar of 
entitlement to VA benefits, the offenses must be determined to be 
such that the commission of the offenses would not have 
interfered with or precluded the appellant's military duties.  
Stringham v. Brown, 8 Vet. App. 445 (1995).  In this case, the 
Board finds that the offenses committed by the appellant did 
interfere with his military duties and therefore may not be 
considered to be minor offenses.  Though the record does 
demonstrate that the appellant's supervisor found his performance 
to be outstanding, and the appellant has submitted certificates 
of merit demonstrating his success from 1987 to 1990, the Board 
finds that such factors do not mitigate the consistent drug 
offenses upon which his service was terminated.  The record 
clearly shows a pattern of drug offenses that did not respond to 
rehabilitation, and multiple absences from duty, rendering him 
repeatedly subject to punitive action.  In light of the fact that 
the appellant's service may therefore not be considered to have 
otherwise been honest, faithful, and meritorious, the offenses 
with which the appellant was charged cannot be found to have been 
minor offenses.

As the appellant's actions were not minor offenses, and were 
committed of his own volition, the Board finds that the offenses 
were committed willfully.  Additionally, because the appellant's 
actions subjected him to disciplinary actions on numerous 
occasions, the Board finds that the appellant's misconduct was 
persistent in nature.  Because of the willful and persistent 
nature of his misconduct, the Board finds that the appellant's 
discharge amounts to a discharge under dishonorable conditions, 
barring him from receipt of VA benefits other than health care 
under 38 U.S.C.A. Chapter 17.  Consequently, the appellant has no 
legal entitlement to VA benefits based upon disease or injury 
sustained during his period of active service, and his claims 
must be denied as a matter of law.  38 C.F.R. § 3.12(d) (2010); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether the notice and development 
provisions of law are applicable to this claim.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  The Board finds 
that because the appellant has been determined not to be a 
veteran as a matter of law for compensation purposes and is thus 
found to be barred from VA benefits by reason of the character of 
his discharge, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim).  Accordingly, the 
Board finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.


ORDER

The character of the appellant's service from May 1987 to 
September 1991 is a bar to entitlement to VA benefits other than 
health care under 38 U.S.C. Chapter 17.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


